DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-4) in the reply filed on 10/13/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (US 2012/0134028) in view of Wolterink et al. (US 2007/0275505).
Regarding Claim 1,  Maruyama discloses an optoelectronic module (Fig. 4) comprising:
 an optoelectronic device (Fig. 4, imaging device D, Paragraph 0052) mounted on a substrate (Fig. 4, sensor substrate W, Paragraph 0052); 
an optical sub-assembly including a first optical element (Fig. 4, lens 20C, Paragraph 0056) and a first spacer on the optical element (Fig. 4, spacers 12, Paragraph 0056); 
wherein the optical sub-assembly is disposed over the optoelectronic device (Fig. 4, 20C and 12 are located over the imaging device D, Paragraph 0052), a gap separating the first optical element from the optoelectronic device (Fig. 4, the space between 20C and W/D), and wherein the first spacer laterally surrounds the first gap (Fig. 4, the space between both bottom left 12 and bottom right 12).
Maruyama does not specifically disclose micro-spacer and a(n) air or vacuum gap.
However Wolterink, in the same field of endeavor, teaches 

 and a(n) air or vacuum gap (Fig. 6c, air gap between lenses 250 and 252, Paragraph 0061) for the purpose of conveniently providing a medium with an index of refraction equal to 1.000.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optoelectronic module of Maruyama with the micro-spacer and a(n) air or vacuum gap, of Wolterink, for the purpose of producing a wafer-level optical assembly with an index of refraction equal to 1.000 between at least two lenses.
Regarding Claim 2,  Maruyama in view of Wolterink discloses as is set forth above and Maruyama further discloses wherein the optical sub-assembly includes a second optical element (Fig. 4, lens 20B, Paragraph 0056), the first and second optical elements being separated by a second air or vacuum gap (Fig. 4, the second gap being formed in the space between 20B and 20C) laterally surrounded by a second micro-spacer (Fig. 4, the space between both middle left 12 and middle right 12).
Regarding Claim 3,  Maruyama in view of Wolterink discloses as is set forth above and Maruyama further discloses wherein
including another optical sub-assembly including third (Fig. 4, lens 10C, Paragraph 0056) and fourth Fig. 4, lens 10B, Paragraph 0056) optical elements
separated by a second air or vacuum gap (Fig. 4, the second gap being formed in the space between 20B and 20C) laterally surrounded by a second micro-spacer (Fig. 4, the space between both middle left 12 and middle right 12).
Regarding Claim 4,  Maruyama in view of Wolterink discloses as is set forth above but does not specifically disclose wherein each micro-spacer is composed
of an adhesive material.

However Wolterink, in the same field of endeavor, teaches wherein each micro-spacer is composed of an adhesive material (Paragraph 0008, lines 1-8) for the purpose of maintaining the distance between two (or more) lenses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the optoelectronic module of Maruyama with the wherein each micro-spacer is composed of an adhesive material, of Wolterink, for the purpose of maintaining the distance between two (or more) lenses.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imai et al. (US 8,792,044), Imai et al. (US 2012/0218455), Feldman et al. (US 8,953,087), and Feldman et al. (US 2010/0321564) are cited to show similar optoelectronic modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872